Citation Nr: 1733835	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for metastatic melanoma.

3.  Entitlement to an effective date prior to March 15, 2012, for service connection with a separate rating for diabetic peripheral neuropathy of the bilateral upper extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and October 2016 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

The issues of entitlement to service connection for bilateral hearing loss and metastatic melanoma are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The evidence of record does not show that the Veteran had symptoms of a diagnosis of diabetic peripheral neuropathy prior to March 15, 2012, such that service connection or any separate rating could be assigned for service connection for diabetic peripheral neuropathy of the bilateral upper extremities.


CONCLUSION OF LAW

The criteria for the assignment of service connection and separate 20 percent ratings for bilateral upper extremity peripheral neuropathy prior to March 15, 2012, have not been met.  38 U.S.C.A. §§ 1110, 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400,4.119,  4.124a, Diagnostic Codes 7913, 8514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992); Lalonde v. West, 12 Vet. App. 377 (1999).  A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2016); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute informal claims for service connection.  Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a Veteran, VA is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).

The Veteran filed a claim for service connection for bilateral diabetic peripheral neuropathy of the upper extremities in December 2009.  Following the claim, the Veteran provided his service treatment records and VA medical treatment records.  The Veteran was examined in November 2009. 

The RO denied the claim in May 2010 because the medical records did not show the Veteran had diabetic peripheral neuropathy of the bilateral upper extremities. 

The Veteran filed a notice of disagreement and was provided a VA examination in March 2012.  During that examination, the examiner diagnosed diabetic peripheral neuropathy.  The Veteran was later provided a VA examination in September 2016.  The examiner found that the Veteran's diabetic peripheral neuropathy of the upper extremities caused mild incomplete paralysis. 

Based on the VA examinations, an October 2016 rating decision established service connection for diabetic peripheral neuropathy of the left and right upper extremity, rated 20 percent each, effective March 15, 2012. 

The Veteran asserts that service connection for diabetic peripheral neuropathy of the right and left upper extremity should be effective in November 2009.  The Board acknowledges that the Veteran was granted service connection and separate ratings for diabetic peripheral neuropathy of the right and left lower extremity from November 2009 in the October 2016 rating.  However, the evidence from the November 2009 medical records showed the Veteran had numbness and bilateral pain in his feet.  There were no such findings in the Veteran's upper extremity and the evidence did not show symptoms or a diagnosis of peripheral neuropathy of the upper extremities. 

Further, the Veteran has not provided any medical records that show the Veteran had symptoms of diabetic peripheral neuropathy in the upper extremities prior to March 15, 2012. 

The Board again notes that the controlling law and regulations regarding effective dates are clear.  The effective date of an award of compensation based on an original claim received more than one year after separation from service will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016).  In this case, the evidence of record does not show a diagnosis or symptoms of bilateral diabetic peripheral neuropathy of the upper extremities prior to the March 2012 examination.  

Thus, the date entitlement to service connection for diabetic peripheral neuropathy of bilateral upper extremities arose is March 15, 2012, which was after the date a claim was filed.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of service connection or a separate rating for bilateral peripheral neuropathy of the upper extremities prior to March 15, 2012, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to an earlier effective date, prior to March 15, 2012 for service connection for diabetic peripheral neuropathy of the bilateral upper extremities is denied. 


REMAND

Although the Board regrets further delay, further development is required prior to adjudication of the Veteran's claims.

The Veteran contends that bilateral hearing loss is connected to active duty serving in the Field Artillery while in Vietnam.  The Veteran also contends that metastatic melanoma is related to his service in Vietnam due to herbicide agent exposure and hostile conditions during service.

As an initial matter, the record shows the Veteran has been diagnosed with metastatic melanoma and bilateral sensorineural hearing loss.  However, there has not been an opinion provided as to any relationship between each disability and the Veteran's active service.

Further, the record shows the Veteran has not been provided a VA examination on both matters since March and April 2010.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016).  Scheduling an examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has previously been diagnosed with bilateral sensorineural hearing loss and metastatic melanoma.  Further, the Veteran has provided statements as to an event or injury while in service that may have caused each disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, because there is an indication that the Veterans hearing loss and metastatic melanoma may be connected to active duty, coupled with the lack of medical evidence providing an actual opinion as to the nexus of each disability and it being over five years since the Veteran's last VA examination, the Board finds that the Veteran should be provided a VA examination to determine the current state of the Veteran's disabilities and whether they are related to active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA treatment records relevant to bilateral hearing loss and metastatic melanoma. 

2.  Then, schedule the Veteran for a VA audiology examination to determine whether any bilateral hearing loss and is related to active service.  The examiner must review the claims file and should note that review in the report.  Following a review of the entire record, to include the Veteran's lay statements concerning service noise exposure, and the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral hearing loss had its onset during, or is otherwise related to, active service, to include conceded service noise exposure as a field artillery specialist.  In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should note that consideration.  A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

3.  Then, schedule the Veteran for a VA examination to determine the etiology of metastatic melanoma and whether it is connected to active service.  The examiner must review the claims file and should note that review in the report.  The examiner should additionally opine as to whether it is at least as likely as not (50 percent or greater probability) that metastatic melanoma had its onset during, or is otherwise related to, active service, to include active service in the Republic of Vietnam and presumed herbicide agent exposure.  In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should indicate that consideration.  A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

4.  Then, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


